Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to communication filed on 10/31/2022. Claim 1, 4, 15, 17 have been amended. Claim 19 has been canceled. Claim 21 has been added. Claims 1-18 and 20-21 are pending on this application.

Response to Arguments
3.	Applicant’s arguments with respect to amended claim(s) 1 and 15 have been considered but are moot because the new ground of rejection in view of Maurino et al. Pub. No. 2013/0207820. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. Pub. No. 2019/0131992 in view of Patil et al. U.S. patent No. 10,187,075 and further in view of Maurino et al. Pub. No. 2013/0207820
	Regarding claim 1, Fig. 1 and Fig. 4 of Ali et al. discloses a continuous-time residue generation stage (108, 109 in Fig. 1),  a dither sequence generator (410 in Fig. 4) to output a digital dither sequence (output digital sequence of 410 in Fig. 4) ; a dither signal processing part (412)  to receive the digital dither sequence (output digital sequence of 410 in Fig. 4) and output a spectrally-shaped analog dither signal (spectral shape analog output of dither DAC 412 in Fig. 4; every electrical signal having spectral shape); a forward path (forward path of Fig. 1 or Fig. 4) having a to receive an analog input signal (Vin in Fig. 1 or Fig. 4); a feedforward path (path of 102 and 104; also see Fig. 4) having a quantizer (102 or 402) to receive the analog input signa (Vin ) and a digital-to- analog converter (104 or 404) to receive a digital output of the quantizer (102 or 104), the quantizer (102 or 104) having a node (summing node of dither with Vin in Fig. 1 or Fig. 4) to sum the spectrally-shaped analog dither signal  (spectral shape analog output of dither DAC 412 in Fig. 4); and the analog input signal (vin); and a filter (amplifier 107 is an active filter; see en.wikipedia.org) to receive a residue signal (output  signal of 105), the residue signal (output signal of 105) based on an output signal of the forward path (forward path signal  of Fig. 1)  and an output signal of the feedforward path (signal path of 102 and 104).
	However, Ali et al. does not disclose the forward path (forward path of Fig. 1) having a continuous-time filter, and the spectrally-shaped analog dither signal is a high-pass shaped dither signal
Fig. 3 of Patil of discloses a continuous-time residue generation stage (400) comprising the forward path (326) having a continuous-time filter (322, 308).
Fig. 4 of Maurino et al. discloses an analog-to-digital converter comprising:  a digital dither generator (410), a DAC (450) that generated the spectrally-shaped analog dither signal (output of DAC 450); wherein the spectrally-shaped analog dither signal is a high-pass shaped dither signal (paragraph 0031 discloses “high pass dither shaping function, such has 1-z-1).
Ali and Patil and Maurino et al. are common subject matter of analog-to-digital converter; therefore, it would have been obvious before the effective filing date of claim to one having ordinary skill in the art to which the claimed invention pertains to incorporate Patil et al. into Ali for the purpose of accurate and reliable conversion performance (Col. 1 lines 40-42 of Patil); and further incorporate Maurino et al. into Ali for the purpose of providing  accuracy of dither DACs may be relaxed while still sufficiently canceling dither prior to the input of loop filter (paragraph 0030 of Maurino et al.).

Regarding claim 4 Maurino et al. incorporated into Ali and Patil applied to claim 4 above, Fig. 4A of Maurino et al. further discloses wherein filter (420) has a low-pass filter response (paragraph 0031 discloses “the loop filter 420 may be a low-pass filter”).  

Regarding claim 15. Fig. 1 and Fig. 4 of Ali et al. discloses a continuous-time residue generation stage (108, 109 in Fig. 1), comprising: a dither sequence generator (410 in Fig. 4) to generate a digital dither sequence (output sequence 410 in Fig. 4); a dither signal processing part (412 in Fig. 4)) to filter the digital dither sequence (output of 410 in Fig. 1) and generate a spectrally-shaped analog dither signal (spectral shape analog output of dither DAC 412 in Fig. 4); a forward path (forward path of Fig. 1 and Fig. 4); a feedforward path (feedforward of ADC and DAC in Fig. 1 and Fig. 4)  having a quantizer (102 or 402 in Fig. 1 or Fig. 4)  and a digital-to-analog converter (104 or 404 in Fig. 1 or Fig. 4), the quantizer (102 or 402) to sum  (summing of Fig. 1 and Fig. 4) the spectrally-shaped analog dither signal  (spectral shape analog output of dither DAC 412 in Fig. 4) and the analog input signal (Vin in Fig. 1 or Fig. 4), and to quantize (102 or 402)  the summed spectrally-shaped analog dither signal (spectral shape analog output of dither DAC 412 in Fig. 4) and the analog input signal (Vin in Fig. 1 or Fig. 4) ; and a filter (amplifier 107 is an active filter; see en.wikipedia.org)  to filter a residue signal generated (residue output of 105 or 416 in Fig. 1 of Fig. 4) from outputs of the forward path (forward path of Fig. 1 or Fig. 4) and the feedforward path (102 and 104 path in Fig. 1 or 402 and 404 path in Fig. 4).
However, Ali et al. does not disclose the forward path (forward path of Fig. 1) having a continuous-time filter, and the spectrally-shaped analog dither signal is a high-pass shaped dither signal
Fig. 3 of Patil of discloses a continuous-time residue generation stage (400) comprising the forward path (326) having a continuous-time filter (322, 308).
Fig. 4 of Maurino et al. discloses an analog-to-digital converter comprising:  a digital dither generator (410), a DAC (450) that generated the spectrally-shaped analog dither signal (output of DAC 450); wherein the spectrally-shaped analog dither signal is a high-pass shaped dither signal (paragraph 0031 discloses “high pass dither shaping function, such has 1-z-1).
Ali and Patil and Maurino et al. are common subject matter of analog-to-digital converter; therefore, it would have been obvious before the effective filing date of claim to one having ordinary skill in the art to which the claimed invention pertains to incorporate Patil et al. into Ali for the purpose of accurate and reliable conversion performance (Col. 1 lines 40-42 of Pati); and further incorporate Maurino et al. into Ali for the purpose of providing  accuracy of dither DACs may be relaxed while still sufficiently canceling dither prior to the input of loop filter (paragraph 0030 of Maurino et al.).

6.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. combined with Patil et al. and Maurino et al. applied to claim 1 above, in further view of Hunt et al. U.S patent No. 7,876,247.
Regarding claim 2. Ali et al. combined with Patil et al. and Maurino et al. applied to claim 1 above, Fig. 1 and Fig. 4 of Ali further disclose wherein the spectrally- shaped analog dither signa (spectral shape analog output of dither DAC 412 in Fig. 4) has an amplitude of one quantizer step (see Fig. 11 and Fig 12 for disclose one quantizing step with dither) of the quantizer (ADC), but does not discloses dither having a substantially uniform probability density function. 
Fig. 6 of Hunt et al. disclose a dither for quantizer; wherein the dither having a substantially uniform probability density function (Col. 1 lines 62-67).
Ali/Patil/Maurino et al.  and Hunt are common subject matter of dithering; therefore, it would have been obvious before the effective filing date of claim to one having ordinary skill in the art to which the claimed invention pertains to incorporate Hunt into Ali/Patil/Maurino et al. for the purpose of avoiding unwanted harmonic (Col. 1 lines 46-47 of Hunt et al.).

Regarding claim 3. Ali et al. combined with Patil et al. and Maurino et al. applied to claim 1 above, Fig. 1 and Fig. 4 of Ali further disclose wherein the spectrally- shaped analog dither signa (spectral shape analog output of dither DAC 412 in Fig. 4) has an amplitude of two quantizer step (see Fig. 11 and Fig 12 for disclose multiple quantizing steps with dither), but does not discloses dither having a substantially triangular probability density function.  
Fig. 6 of Hunt et al. disclose a dither for quantizer; wherein the dither having a substantially triangle probability density function (Col. 1 lines 62-67).
Ali/Patil/Maurino et al. and Hunt are common subject matter of dithering; therefore, it would have been obvious before the effective filing date of claim to one having ordinary skill in the art to which the claimed invention pertains to incorporate Hunt into Ali/Patil /Maurino et al. for the purpose of  dither with a constant and lower variance in the quantization error than the one obtained with TPDF dither (Col. 2 lines 1-7 of Hun et al.).

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable Ali et al. combined with Patil et al. and Maurino et al. applied to claim 1 above, in further view of Bjornsen Pub. No. 2005/0275578.
Ali et al. combined with Patil et al. and Maurino et al. applied to claim 1 above do not disclose wherein the dither sequence generator is a 1-bit pseudorandom binary sequence generator.  
Fig. 1 of Bjornsen discloses a residue generator (10) comprising dither sequence generator (16) is a 1-bit pseudorandom (paragraph 0051) binary sequence (dt(k)) generator (16). 

Ali/Pati/Maurino et al.l and Bjornsen are common subject matter of dithering; therefore, it would have been obvious before the effective filing date of claim to one having ordinary skill in the art to which the claimed invention pertains to incorporate Bjornsen  into Ali/Patil/Maurino et al. for the purpose of providing  characteristics of a pseudo-random signal to ensure that a subsequent stage of the ADC circuit is not saturated (paragraph 0016 of Bjornsen).

8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. combined with Patil et al. and Maurino et al. applied to claim 1 above, in further view of Wei Pub. No. 2008/0055651.
Ali et al. combined with Patil et al. and Maurino et al. applied to claim 1 above do not discloses, wherein the dither sequence generator comprises a linear feedback shift register with storage elements. 
Fig. 8 of Wei discloses a dither signal generator (paragraph 0024) comprises a linear feedback shift register with storage elements (paragraph 0012). 
Ali/Patil/Maurino et al. and Wei are common subject matter of dithering; therefore, it would have been obvious before the effective filing date of claim to one having ordinary skill in the art to which the claimed invention pertains to incorporate Wei into Ali/Patil/Maurino et al. for the purpose of providing an M-bit digital dither signal with a substantially uniform probability density function and high-pass spectrum are disclosed includes a linear feedback shift register (LFSR) with N storage elements that suggested by Wei (abstract of Wei).

9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. combined with Patil et al. and Maurino et al. applied to claim 1 above, in further view of Wang et al. U.S. patent No. 9,667,267.
Ali et al. combined with Patil et al. and Maurino et al. applied to claim 1 above do not disclose wherein the dither sequence generator comprises multi-bit pseudorandom sequence generator.  
Fig. 2 of Wang et al. discloses an analog-to-digital converter comprising a dither sequence generator (1) comprises multi-bit pseudorandom sequence generator (Col. 5 lines 22-28).  
Ali/Patil/Maurino et al. and Wang are common subject matter of dithering; therefore, it would have been obvious before the effective filing date of claim to one having ordinary skill in the art to which the claimed invention pertains to incorporate Wang et al.  into Ali/Patil/Maurino et al.for the purpose of improves dynamic performance and lower complexity for ADC system (Col. 2 lines 3-5 of Wang et al.).

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. combined with Patil et al. and Maurino et al. applied to claim 1 above, in further view of Whikehart et al. U.S. patent No. 6,173,003.
Ali et al. combined with Patil et al. and Maurino et al. applied to claim 1 above does not discloses a digital filter to receive the digital dither sequence and output a spectrally-shaped digital dither signal; and a digital-to-analog converter to receive the spectrally-shaped digital dither signal and output the spectrally-shaped analog dither signal. 
Fig. 4 of Whikehart et al. discloses a dither processing: a digital filter (28) to receive a digital dither sequence (output of 27) and output a spectrally-shaped digital dither signal (spectral shape of Digital dither Signal); and a digital-to-analog converter (29) to receive the spectrally-shaped digital dither signal (spectral shape of Digital dither Signal) and output the spectrally-shaped analog dither signal (analog spectral shape output of DAC 29). 
Ali/Patil/Maurino et al. and Whikehart et al.  are common subject matter of dithering; therefore, it would have been obvious before the effective filing date of claim to one having ordinary skill in the art to which the claimed invention pertains to incorporate Whikehart et al. into Ali/Patil/Maurino et al. for the purpose of s generated in an efficient manner with minimum reliance upon filtering while providing a desired spectral shape of the dither signal (Col. 1 line 41-44 of Whikehart et al.).

11.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. combined with Patil et al. and Maurino et al.  applied to claims 1 and 17 above, in further view of Bruhns et al. U.S. patent No. 7,015,851.
Ali et al. combined with Patil et al. and Maurino et al. applied to claim 1 above does not disclose a digital filter to receive the digital dither sequence and output a filtered digital dither signal; and circuitry to subtract the filtered digital dither signal from the digital output of the quantizer. 
Fig. 3 of Bruhns et al. discloses an analog to digital converter comprising a digital filter (180) to receive a digital dither sequence (output sequence of 150; col. 1 lines 44-48)) and output a filtered digital dither signal (190); and circuitry (13) to subtract the filtered digital dither signal (output of 180) from the digital output of the quantizer (digital output of ADC 120).  
Ali/Patil/Maurino et al. and Bruhns et al. are common subject matter of dithering; therefore, it would have been obvious before the effective filing date of claim to one having ordinary skill in the art to which the claimed invention pertains to incorporate Bruhns et al. into Ali/Patil/Maurino et al. for the purpose of linearizing the performance of analog to digital converters (ADCs) using dithering (col. 1 lines 8-9 of Bruhns et al.).

Regarding claim 13. Ali/Patil/Maurino et al. combined with Bruhns et al. applied to claim 12 above, Fig. 3 of Bruhns et al. further discloses wherein the filtered digital dither signal (190) is spectrally-shaped by the digital filter (spectral shape of 190) in an equivalent manner as the spectrally-shaped analog dither signal (spectral shape output of 160).  


12.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable Ali et al. combined with Patil et al. and Maurino et al. applied to claim 15 above, in further view of Kolsrud U.S. patent No. 6,268,814.
Ali et al. combined with Patil et al. and Maurino et al. applied to claim 15 above, does not disclose the dither signal processing part implements scaling to generate the spectrally-shaped analog dither signal having a predetermined amplitude.
Fig. 1 of Kolsrud discloses the dither signal processing part (107) implements scaling (111) to generate the spectrally-shaped analog dither signal (114) having a predetermined amplitude (predetermined amplitude of 111).
Ali/Patil/Maurino et al. and Kolsrud et al. are common subject matter of dithering; therefore, it would have been obvious before the effective filing date of claim to one having ordinary skill in the art to which the claimed invention pertains to incorporate Kolsrud into Ali/Patil/Maurino et al. for the purpose of improving the ADC that reduces the conversion spurs associated with non-linearity of the ADC (Col. 1 lines 53-55 of Kolsrud et al.).


Allowable Subject Matter
13.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein the dither sequence generator comprises two 1-bit pseudorandom binary sequence generators outputting two 1-bit pseudorandom binary sequences respectively, and the dither signal processing part comprises a node to sum two analog dither signals converted from the two 1-bit pseudorandom binary sequences to form the spectrally-shaped analog dither signal. 
14.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein the dither sequence generator comprises 2-bit pseudorandom binary sequence generator outputting a 2- bit pseudorandom binary sequence, and the dither signal processing part comprises a node to sum two analog dither signals converted from respective bits of the 2-bit pseudorandom binary sequence to form the spectrally-shaped analog dither signal.  
15.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein the dither signal processing part comprises: a zero-order-hold circuit to receive the digital dither sequence and output an analog dither signal; and an analog filter to receive the analog dither signal and output the spectrally-shaped analog dither signal.  
16.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein the dither signal processing part comprises: inverters to receive the digital dither sequence and output an analog dither signal; and an analog filter having capacitive and resistive components to receive the analog dither signal and output the spectrally-shaped analog dither signal. 
17.	Claims 17-18 and 20-21 are allowed.
With respect to claim 17 in addition to other elements in the claim prior art considered individual or combination does not teach:  shaping a dither signal away from pass-band frequencies of the filtering of the residue signal to generate the spectrally-shaped analog dither signal.



Contact Information

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

11/30/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845